A.A. RODRÍGUEZ, J.A.D.,
dissenting in part, concurring in part.
I disagree in part with the result reached by the majority. I agree with the majority’s conclusion that the time limitation set by *467N.J.S.A. 2A:24-7 applies equally to a party seeking confirmation and to a party seeking vacation, modification or correction of an arbitration award. Because plaintiff failed to seek confirmation within the three-month period authorized by the Arbitration Act 1 I would reverse the judgment confirming the award. However, I disagree with the majority’s conclusion that plaintiff is not entitled to seek confirmation of the award pursuant to a common-law right. Therefore, I would reverse the order dismissing defendant’s pleadings and would remand the matter to the Chancery Division to proceed as a common-law action for confirmation of an arbitration award.
The majority concludes that “this public-sector arbitration case is governed by the Arbitration Act.” I do not find support in the record for this proposition. The provisions of the Arbitration Act were invoked by plaintiff only when it sought confirmation. Before then, there is no indication that either party made a selection regarding whether or not the arbitration process was to be “statutory” or “common-law.”
The fact that the parties’ collective bargaining agreement specifies the Public Employments Relation Commission (PERC) as an arbitration forum pursuant to N.J.S.A. 34:13A-7 does not, by itself, make the process a statutory arbitration proceeding. Neither the Arbitration Act nor the New Jersey Employer-Employee Relations Act1 2, which established PERC, compel that conclusion.
Moreover, even assuming that the grievance between the parties was submitted to arbitration pursuant to the Arbitration Act, I still disagree with the majority’s conclusion that the Supreme Court’s decision in Heffner v. Jacobson, 100 N.J. 550, 498 A.2d 766 (1985), requires that the award cannot be confirmed. In Heffner, the Court permitted confirmation of an arbitration award even though a party had not moved within the ninety-day limitation *468period set by the Arbitration Act. The majority distinguishes this case by relying on the following dicta in Heffner,
It may well be that statutory confirmation of an arbitration award should be the exclusive method of confirming when the agreement specifically refers to the Arbitration Act or “there is other evidence justifying the conclusion that both parties agree either expressly or impliedly that the Act should apply.’ (emphasis added)
[Heffner, supra, 100 N.J. at 555, 498 A.2d 766].
However, here the collective bargaining agreement between plaintiffs and defendants makes no reference to the Arbitration Act. There is no evidence in the record justifying the conclusion that the parties impliedly agreed that the Arbitration Act should be the exclusive method of confirmation. Therefore, the Court’s observation in Heffner does not apply to this case. Instead, Heffner supports confirmation based on common-law principles as an alternative where statutory confirmation is not available. As the Court observed,
Where, as in the present case, the contract is silent on whether arbitration is to proceed under the Act, parties seeking confirmation beyond the three-month statutory period should be permitted to seek confirmation in a proceeding brought not in a summary manner, but as in other actions.

[Ibid.]

In light of a public policy in favor of arbitration of labor disputes, (See N.J.S.A 34.13A-2), I cannot conclude that by enacting the Arbitration Act the Legislature intended to render unenforceable an award simply because neither party moved within ninety days of its entry. Likewise, in light of our case law which encourages arbitration,3 cannot conclude that the Supreme Court intended its dicta in Heffner to require that the arbitration award here be set aside and that the parties go back to square one.
The majority observes “that common law arbitration may no longer exist in New Jersey.” It then cites to In re Arbitration Between Tretina Printing, Inc. v. Fitzpatrick & Associates, Inc., 135 N.J. 349, 640 A.2d 788 (1994) as support for that observation. *469The very passage cited by the majority supports rather than negates the continued existence of a common-law right to arbitration in New Jersey. The Court stated:
[T]his ease ... involves statutory arbitration, not common-law arbitration. The parties moved to confirm the award in court under N.J.S.A. 2A:24~7, and the record shows that the parties and the court assumed that N.J.S.A. 2A24-8 and -9 controlled the proceedings. Therefore, we review this arbitration under the arbitration statute____
[Id. at 361, 640 A.2d 788.]
If a common-law right to arbitration was no longer in existence, the Court would have simply said so instead of explaining why it chose to review the matter under the arbitration statute. I conclude from that passage that a party who fails to comply with the 90-day limitation set by the Arbitration Act, may nevertheless enforce the award pursuant to a common-law right. See also Taylor v. Ford Motor Co., 703 A.2d 738 (3d Cir.1983) (holding that a prevailing party in an arbitration proceeding who fails to seek confirmation within 90 days of the award has the right to enforce such award by summary action within six-year New Jersey limitations period for contractual claims).
Accordingly, I would remand to the Chancery Division so that the matter can proceed as an action for common-law confirmation of an arbitration award.

 N.J.S.A. 24:1 to-11.


 NJ.S.A. 34:13A-1 to-21-29.


 Heffner, supra, 100 N.J. at 554, 498 A.2d 766.